Supreme Court of Florida
                            ____________

                           No. SC20-1036
                            ____________

                        EDWARD T. JAMES,
                           Appellant,

                                 vs.

                       STATE OF FLORIDA,
                            Appellee.

                            July 8, 2021

PER CURIAM.

     Edward T. James, a prisoner under sentence of death, appeals

the trial court’s order summarily dismissing his successive motion

for postconviction relief, which was filed under Florida Rule of

Criminal Procedure 3.851. We have jurisdiction. See art. V, §

3(b)(1), Fla. Const. For the reasons we explain, we affirm.

                         I. BACKGROUND

     James pleaded guilty in 1995 to two counts of first-degree

murder and was sentenced to death. James v. State, 695 So. 2d

1229 (Fla. 1997). We affirmed James’s convictions and death
sentences on direct appeal. Id. at 1238. James’s convictions and

sentences became final on December 1, 1997, when the United

States Supreme Court denied certiorari review of the direct appeal

proceeding. James v. Florida, 522 U.S. 1000 (1997); see Fla. R.

Crim. P. 3.851(d)(1)(B) (“For the purposes of this rule, a judgment is

final . . . on the disposition of the petition for writ of certiorari by

the United States Supreme Court, if filed.”).

           James filed a motion for postconviction relief on
     May 27, 1998. An amended motion was filed on
     November 1, 2001. A third amended motion was filed
     September 10, 2002. The trial court set an evidentiary
     hearing on some of the claims. However, on March 10,
     2003, James filed, pro se, a notice of voluntary dismissal
     of the postconviction proceedings. The trial court
     subsequently held a hearing to determine whether James
     was competent and fully understood the consequences of
     dismissing the postconviction motion filed on his behalf.
     During the hearing, the trial court followed a procedure
     mandated by this Court to ensure that James understood
     the consequences of discharging counsel and
     withdrawing his postconviction motion. In essence,
     James was informed by the trial court that his actions
     would result in the waiver of any legal barriers to the
     State’s ability to enforce the sentence of death. On April
     22, 2003, the trial court entered an order discharging
     counsel and allowing James to withdraw his
     postconviction motion. In the order, the trial court also
     notified James that he had thirty days to appeal the
     order, and further warned that the time for filing for relief
     in the federal court might be affected by the dismissal of
     state proceedings. No appeal was filed.



                                   -2-
           Subsequently, in November 2005, James contacted
     CCRC [Capital Collateral Regional Counsel] and indicated
     that he had changed his mind, and he requested
     reappointment of counsel to resume postconviction
     proceedings. CCRC filed a motion on his behalf in the
     trial court seeking to reinstate postconviction
     proceedings. After a hearing, the trial court denied the
     motion on January 17, 2006. Thereafter, James wrote a
     letter to this Court, which was treated as a notice of
     appeal from the order denying reinstatement of the
     postconviction proceedings.

James v. State, 974 So. 2d 365, 366-67 (Fla. 2008) (footnote

omitted).

     In affirming the trial court’s denial of James’s request to

reinstate the postconviction proceedings, we wrote:

           In this appeal, James does not attack the validity of
     the prior waiver hearing. Rather, it is apparent that
     James has simply changed his mind and has decided he
     wants “to take up [his] appeals again.” However, we
     conclude that a mere change of mind is an insufficient
     basis for setting aside a previous waiver. The procedures
     we have outlined in Durocher [v. Singletary, 623 So. 2d
     482, 483 (Fla. 1993)] and other cases are intended to
     allow condemned prisoners to waive postconviction
     counsel and dismiss the proceedings only when it can be
     determined that such prisoners are competent and fully
     understand the consequences and finality attached to a
     waiver. Those proceedings are mandated to ensure that
     a capital defendant is making an intelligent and knowing
     decision while respecting his wishes to determine his
     fate. Because there is no dispute that those procedures
     were followed here and James has asserted no valid basis
     for avoiding his waiver, we affirm the trial court’s order



                                 -3-
     denying James’ request to reappoint CCRC to resume
     postconviction proceedings.

Id. at 368.

     On November 14, 2019, James filed the instant successive

3.851 motion, raising five claims: (1) ineffective assistance of

counsel for failing to adequately investigate and prepare a defense

or challenge the State’s case and encouraging James to plead to all

charges; (2) ineffective assistance of counsel for failure to raise the

issue of James’s competence; (3) James was incompetent at the

time of his state postconviction waiver; (4) James’s death sentences

violate the Sixth and Fourteenth Amendments in light of Hurst v.

Florida, 577 U.S. 92 (2016); and (5) cumulative errors deprived

James of a fundamentally fair trial, guaranteed under the Sixth and

Fourteenth Amendments. After holding a case management

conference, the trial court summarily dismissed the successive

motion. This appeal follows.

                            II. ANALYSIS

     In dismissing James’s claim that he was incompetent at the

time of his state postconviction waiver, the trial court wrote:

          At the case management conference, the Court first
     addressed the timeliness of the [instant successive]


                                  -4-
     motion. For the first time, the Defendant argued that he
     was incompetent to enter his plea or waive his rights to
     pursue collateral relief in 2003. Defendant’s argument
     regarding this issue fails. The Defendant has not given
     any legal justification for waiting nearly seventeen years
     after the voluntary dismissal of his motion to claim he
     was incompetent to enter that waiver. The initiation of a
     federal petition[1] does not constitute newly discovered
     evidence that would authorize a defendant to override a
     prior voluntary waiver or overcome the time bar. “To be
     considered timely filed as newly discovered evidence, the
     successive rule 3.851 motion was required to have been
     filed within one year of the date upon which the claim
     became discoverable through due diligence.” Jimenez v.
     State, 997 So. 2d 1056, 1064 (Fla. 2008), as revised on
     denial of reh’g (Sept. 29, 2008), as revised on denial of
     reh’g (Dec. 18, 2008). He asserts that he was
     incompetent to dismiss his collateral motion, but issues
     relating to his competence to waive his rights would have
     been discoverable within one year of that waiver. See id.;
     Fla. R. Crim. P. 3.851(d)(2). Notably, he did not claim
     that he was incompetent to make the decision in his
     2006 action to rescind his waiver or at any time until
     2019. This Court finds that ground 3 is untimely.
     Accordingly, the other substantive claims raised in
     grounds 1, 2, and 5 are also untimely.

     We conclude that the trial court did not err in dismissing

claims 1, 2, 3, and 5 as untimely. James’s convictions and

sentences have been final for more than twenty-three years, and

James makes no argument as to why he believes these claims were




     1. James filed a federal habeas petition in 2018.


                                -5-
timely or why the trial court erred in dismissing them as untimely.

Nor does he allege that any of the exceptions provided in rule

3.851(d)(2) to the one-year time limitation on motions for

postconviction relief are applicable here. Further, because the

issue of James’s competency to waive his state postconviction

proceedings was raised and resolved in a prior postconviction

proceeding, it is procedurally barred and not subject to relitigation

in the instant proceeding.

     As to James’s claim that his death sentences violate the Sixth

and Fourteenth Amendments in light of Hurst, the trial court

correctly noted that not only was this claim untimely under rule

3.851 but also that James would not be entitled to relief under our

recent decision in State v. Poole, 297 So. 3d 487 (Fla. 2020), cert.

denied, 141 S. Ct. 1051 (2021). Moreover, our earlier decision in

Asay v. State, 210 So. 3d 1 (Fla. 2016), precluded relief for James,

whose conviction became final in 1997.

                         III. CONCLUSION

     For these reasons, we affirm the trial court’s order summarily

dismissing James’s successive motion for postconviction relief.

     It is so ordered.


                                 -6-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Seminole County,
    Jessica J. Recksiedler, Judge –
    Case No. 591993CF003237A000XX

Robert S. Friedman, Capital Collateral Regional Counsel, and Karin
L. Moore, Assistant Capital Collateral Regional Counsel, Northern
Region, Tallahassee, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Patrick
Bobek, Assistant Attorney General, Daytona Beach, Florida,

     for Appellee




                               -7-